UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         19 Cr. 111 (PAE)
                        -v-
                                                                           ORDER
 NANCY CREDIDIO,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On February 7, 2020, the Court sentenced defendant Nancy Credidio to 33 months’

incarceration, to be followed by three years of supervised release, following her plea of guilty to

a fraud offense. Ms. Credidio was remanded into custody and incarcerated at the Metropolitan

Correctional Center (“MCC”), where she remains today. At least four inmates at the MCC have

been diagnosed with COVID-19, and the Bureau of Prisons (“BOP”) has indefinitely suspended

inmate movement, making it unlikely that Ms. Credidio will be transported to a designated

facility any time soon. Defense counsel represents that Ms. Credidio, who is 72-years old, is on

the list of inmates at the MCC whom BOP considers to be at “high risk” of serious complications

from COVID-19.

       In light of these circumstances, on March 30, 2020, defense counsel filed an emergency

motion for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), to modify Ms.

Credidio’s sentence and immediately release her to home confinement and a period of supervised

release. Dkt. 61. The same day, the Court issued an order, explaining that it would not grant

Ms. Credidio’s motion “because a lengthy term of imprisonment is required for Ms. Credidio for

all the reasons reviewed at sentencing,” but stating that the Court “would be amenable—if it has
legal authority to do so—to order that she be temporarily released from custody in the MCC in

favor of home incarceration, pending her designation to a longer-term federal prison or the

abatement of the present public health emergency, whichever occurs first.” Dkt. 62.

       On March 31, 2020, defense counsel submitted a memorandum of law, requesting that

the Court “treat Ms. Credidio’s motion as invoking the writ of habeas corpus codified at 28

U.S.C. § 2241.” Dkt. 64 (“Def. Mem.”) at 2. Defense counsel argues that confinement in the

MCC represents an “ongoing . . . unconstitutional threat to Ms. Credidio’s health and life.”

Dkt. 64 at 7. Specifically, according to defense counsel, Ms. Credidio’s continued incarceration

violates the Eighth Amendment’s “deliberate indifference” standard. Def. Mem. at 3 (citing

Estelle v. Gamble, 429 U.S. 97, 104 (1976)). On April 1, 2020, the Government responded,

opposing the motion. Dkt. 65. (“Govt. Mem.”). The Government explained that there is no legal

authority that would permit the Court to pause Ms. Credidio’s sentence, order her temporary

release to home incarceration, and then have her re-committed to the BOP, but that

administrative remedies may be available to Ms. Credidio. Govt. Mem. at 1.

       The Court is constrained to deny Ms. Credidio’s request. Neither the writ of habeas

corpus, nor any other legal authority of which the Court is aware, can provide the relief Ms.

Credidio seeks.

       Federal courts may hear habeas corpus petitions, pursuant to 28 U.S.C. § 2241(c)(3),

from federal prisoners who are “in custody in violation of the Constitution or laws or treaties of

the United States.” A motion under § 2241 “generally challenges the execution of a federal

prisoner’s sentence, including such matters as . . . prison conditions.” Jiminian v. Nash,

245 F.3d 144, 146 (2d Cir. 2001) (citing Chambers v. United States, 106 F.3d 472, 474–75

(2d Cir. 1997)).



                                                 2
       Procedurally, “the Second Circuit has held in no uncertain terms that an inmate must

exhaust his administrative remedies prior to seeking relief under Section 2241,” even though

administrative exhaustion is not required by the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). Atkinson v. Linaweaver, No. 13 Civ. 2790 (JMF), 2013 WL 5477576, at *1

(S.D.N.Y. Oct. 2, 2013); see also Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 634

(2d Cir. 2001) (“[F]ederal prisoners must exhaust their administrative remedies prior to filing a

petition for habeas relief.”). This requirement “protect[s] the authority of administrative

agencies, limit[s] interference in agency affairs, develop[s] the factual record to make judicial

review more efficient, and resolv[es] issues to render judicial review unnecessary.” Beharry v.

Ashcroft, 329 F.3d 51, 62 (2d Cir. 2003). The failure to exhaust constitutes a procedural default

that bars judicial review unless the petitioner makes a showing of cause and prejudice. Atkinson,

2013 WL 5477576, at *1 (citing Carmona, 243 F.3d at 634). Such a failure may be excused for

cause “when such exhaustion would be futile or where the agency has predetermined the issue

before it.” Garcia v. Shanahan, 615 F. Supp. 2d 175, 180 (S.D.N.Y. 2009) (internal quotation

marks omitted).

       As to the merits of the § 2241 claim made here, “[i]n its prohibition of ‘cruel and unusual

punishments,’ the Eighth Amendment [both] places restraints on prison officials, who may not,

for example, use excessive physical force against prisoners,” and requires that prison officials

“take reasonable measures to guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S.

825, 832 (1994) (internal quotation marks and citations omitted). An Eighth Amendment

violation must involve both “a prison official’s act or omission [that] result[s] in the denial of the

minimal civilized measure of life’s necessities,” id. at 834, and a showing that the offending

conduct was “wanton,” Wilson v. Seiter, 501 U.S. 294, 302 (1991).



                                                  3
       “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment.” Estelle,

429 U.S. at 104. However, neither “an inadvertent failure to provide adequate medical care” nor

a complaint of “negligen[ce]” rises to the level of an Eighth Amendment violation. Id. at 105–06;

see also Farmer, 511 U.S. at 835 (violation requires “more than mere negligence”). The inquiry

into wantonness focuses primarily on the “prison official’s state of mind,” id. at 838, not the

effect of the conduct on the inmate, see Wilson, 501 U.S. at 303.

       Ms. Credidio’s § 2241 motion fails on both procedural and substantive grounds. Defense

counsel’s memorandum does not mention the administrative exhaustion requirement, let alone

chronicle any steps Ms. Credidio has taken to obtain potential administrative remedies, several of

which, as reviewed below, may be available. Nor does the defense’s memorandum suggest that

this requirement could be excused for cause here.

       Even if Ms. Credidio had exhausted her administrative remedies, her § 2241 motion

would fail on the merits. The Court is deeply concerned about the health and safety of Ms.

Credidio at this time and, as reviewed further below, urges BOP to do everything in its power to

limit the risk posed to her by COVID-19, in particular by designating her forthwith to a BOP

facility at which the risks presented to her at the MCC would likely be mitigated. However, the

Court cannot find that the BOP has been deliberately indifferent to Ms. Credidio’s needs, in light

of the numerous and significant plans and protocols recently implemented by the BOP to protect




                                                 4
prisoners, see Govt. Mem. at 4–5.1 The Court is thus “powerless” to order Ms. Credidio

“temporarily released from custody until circumstances improve,” even though such temporary

release would be “the rational and right result.” United States v. Nkanga, 18 Cr. 713 (JMF),

Dkt. 87 at 9 (S.D.N.Y. Mar. 31, 2020).

       As the Government notes, Ms. Credidio has several potential administrative remedies she

can pursue with the BOP. Most salient, the BOP may expedite Ms. Credidio’s designation and

transfer to the BOP facility at which she will serve the bulk of her sentence. In strong terms, the

Court expects that BOP will do so urgently, and Ms. Credidio, through counsel, should pursue

such action. Separately, BOP has authority to grant temporary release of prisoners under defined

circumstances, pursuant to 18 U.S.C. § 3622. Finally, the BOP has the power under 18 U.S.C.

§ 3624(c), in appropriate cases, functionally to reduce a sentence to a degree. The Court expects

that Ms. Credidio will urgently pursue relief from the BOP, and the Court strongly urges the

BOP to make it a priority to take effective action to guard Ms. Credidio against exposure to

COVID-19. The Court sentenced Ms. Credidio to 33 months of incarceration due to her deeply

destructive series of fraud offense conduct and her long history of chicanery. But the Court had

no way to forecast at the time that her incarceration might expose her to a heightened risk of

contracting COVID-19. Had the Court legal authority to do so today, the Court would defer the




1
  Notably, although courts, including this Court, have released individuals from several forms of
custody in recent weeks due to the threat posed by COVID-19—see, e.g., United States v.
McKenzie, No. 18 Cr. 834 (PAE), Dkt. 443 (S.D.N.Y. Mar. 30, 2020) (granting bond pending
sentencing, pursuant to § 3145(c), to defendant with respiratory condition); Coronel v. Decker,
20 Civ. 2472 (AJN), Dkt. 26 (S.D.N.Y. Mar 27, 2020) (ordering release of petitioners with
serious underlying conditions from immigration detention); United States v. Perez, No. 19 Cr.
297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting bail application of 65-
year-old defendant with COPD, pursuant to 18 U.S.C. § 3142(i)—the parties have not cited, and
the Court could not find, a single example of a Court granting a sentenced defendant’s habeas
motion on the grounds cited here.
                                                 5
start of Ms. Credidio’s prison term pending the abatement of the current public health crisis.

While the Court lacks such authority, the Court expects that the BOP—which does have the

latitude to mitigate health risk including by promptly designating Ms. Credidio to a facility and

enabling her to leave the MCC—to act with acute sensitivity to Ms. Credidio’s interests in health

and safety.

       To assure that the BOP treats this matter with the urgency it deserves, the Court directs

Government counsel to serve this order directly on the warden and chief counsel of the MCC.



       SO ORDERED.

                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 2, 2020
       New York, New York




                                                 6
